 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonarch Rubber Company, Inc.andUnited Rubber,Cork, Lino-leum and Plastic Workers of America,AFL-CIO,Petitioner.Case No. 5-RC-2933.October 28, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture of rubber heeland sole material as well as some plastic products.The Petitionerseeks to represent a unit of all production and maintenance employees,including plant clerical employees and laboratory helpers at theEmployer's Baltimore, Maryland, plant, but excluding all office clericalemployees, guards, and professional employees 2The Employeragrees that the unit sought is appropriate except that the Employerwould include and the Petitioner exclude all "seniors," two laboratoryi The hearing officer revoked three subpenas,which sought to have the Employer pro-duce certain payroll, personnel,and profit-sharing records.He based his revocation onthe ground that they called for the production of records and documents not necessary toa determination of the issues.The Board has reviewed the revoked subpenas and affirmsthe hearing officer.See Section 102.66(c) of the Board's Rules and Regulations(Series 8,1959).The hearing officer denied the Employer'smotion to quash Petitioner's subpenarequesting records of bonus payments.In effect the Employer complied with this sub-pena by testifying as to all bonuses earned in 1958 and paid in 1959,and the Petitionerin no way impugned such testimony through independent evidence.The Petitioner doesnot have the unlimited right to examine the Employer's records indiscriminately for themere purpose of seeking evidence which may tend to impugn the Employer'switness.SeeMeridian Plastics, Inc,108 NLRB 203,204.Further in view of the length and extentof the testimony with respect to the issues here involved,we find the Petitioner was notprejudiced by the hearing officer's rulings.2The unit described in the petition was amended at the hearing by the Petitioner toinclude three plant clerical employees and three laboratory helpers.Although the recorddoes not contain a description of their duties,the Employer does not dispute their in-clusion.The laboratory helpers are a different classification from the laboratory assistantsin dispute.129 NLRB No. 57. MONARCH RUBBER COMPANY, INC.483assistants,a compounder, a solecutter, an expediter, and awarehouseman?The Employer contends that eight persons, namely its president,vice president, and assistant vice president, as well as its executivesecretary, assistant sales manager, plant superintendent, night super-intendent, and chief engineer, generally supervise the production andmaintenance employees of three shifts in the plant 4Apparentlythere are approximately 150 employees on the first shift, 20 employeeson the second shift, and 50 employees on the third shift.Accordingto the Employer the night superintendent is the only supervisor onduty during part of the second and all the third shift for approx-imately 70 employees.The remaining alleged 7 supervisors are atthe plant during the first and part of the second shift supervisingapproximately 170 employees.Thus, based on the Employer's con-tentions, there is only 1 supervisor below the rank of superintendentto supervise the work of 220 employees.In its production and maintenance department, the Employer hascertain individuals classified as seniors.Generally, according to theEmployer, an employee is promoted to a senior on the basis of skill,experience, knowledge, and a willingness to work.None of the seniorsin dispute has the power to hire or fire or effectively recommend thesame, but they do make recommendations to management officials asto disciplinary action and possible wage increases which are con-sidered, but are then subject to independent investigation.The Em-ployer testified that seniors are mere conduits of orders.However,the Employer admits that it is the responsibility of the senior to seethat the amount of production scheduled for his department is accom-plished, and to the extent necessary to do this, they have the power tomake intradepartmental transfers from one machine to another, aswell as the duty to perform some physical work.Where incentiverates are involved it appears that such transfers may affect the rateof pay of the employee based on the speed of the machine. Seniorsalso have the power to grant rest periods during the day. Seniors inthe milling, pressing, and buffing departments work an average of 12hours a day, splitting the second shift where three shifts are run.Allseniors, except O'Hara who was hired from another rubber manu-facturer and is paid a salary, are paid 10 to 30 cents more per hourthan production employees in their departments' and, in addition,'Although the record indicates that certain of the employees in dispute were includedin previous consent elections involving this Petitioner and the Employer, we note that nobargaining resulted'The record shows that at least three of these eight spend up to 35 percent of theirtime away from the plant.'we note that employees in the buffing and pressing departments are paid according toincentive rates and although their base rate may be as low as $1.30 per hour,they canand have earned as much as $3 19 and $2.50 per hour, respectively.The highest hourlypaid senior receives$1.70 per hour. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived bonuses in 1959 ranging from $100 to $500,as wellas sick-leave benefits not generally given to production employees.6Otherwiseall fringe benefits, e.g., vacations, profit sharing, etc., are the same forall employees.The seniors whose supervisory status is contested are here listedwith specific duties as shown by the record, in addition to the generaldescription of their duties as set out above.Harold Cloude is the senior compounder on the first shift in thecompounding department.Cloude directs the work of 10 employeesby seeing to it that batches of rubber are properlymadeup, that cor-rect materialsare used, and that the production schedule is followed.He initials timecards of employees in his department who inadvert-ently failed to punch in.He makes out production reports and isreferred to by employeesand management officials as foreman orbossman.HowardMalone is also a seniorcompounder on the first shift in thecompounding department.He directs the work of 11 employees byseeing toit thatmaterialsare properlystored in the compoundingdepartment.Steve O'Hara is aseniormillman in the milling department on thefirst shift which has 21 employees.O'Hara's duties require him toassign employees to machines,give instructions,inspect materials tosee that they are properly mixed, expedite production,and trainnew men.Walter Perzan is the senior shipper and inspector on the first shiftand there are 22 employees in his department. Perzan gives instruc-tions to these employees and is responsible for keeping the workmoving and getting the trucks loaded.He has reported one employeefor punching out early for lunch and the employee was punished.Hechecks the report of the shipping department on the third shift asthere is no senior on that shift.Horace Reinhardt is the senior maintenance man on the first shift,the only shift in the maintenance department. It has 26 employees.He gives employees instructions as to when and how to work, includ-ing directions as to what to do before he gets to work in the morning.He arrives at 8 a.m. while the other maintenance men get to workbetween 6 and 7:30 a.m.Lawrence Reinhardt is the senior splitter in the splitting depart-ment.He instructs 14 employees as to what to do. There is no regu-lar second and third shift in the splitting department.Earl Baker is theseniorpressman on the first shift in the pressdepartment.He gives orders and instructions to 16 employees on9However,three production employees,not in dispute, did receive bonuses in 1959,ranging from$50 to $110Senior Pressman Crawley did not receive a bonus in 1959, ashe was not a senior in 1958 when the bonuses,were earned. MONARCH RUBBER COMPANY, INC.485the first shift in the press department as to what work to perform andhow to perform it. Baker also reprimands employees for poor workor violations of plant rules, e.g., not coming to work on time or leav-ing work early.Employee Sadosky testified that Baker was charac-terized by Plant Superintendent Moore as Sadosky's foreman. Inaddition Baker makes out job reports in Moore's office, initials time-cards for employees who fail to punch out but have worked the re-quired number of hours, and has reported an employee for changingshiftswithout first receiving permission.During the third shifthe has been called by telephone for advice when Senior PressmanCrawley and the night superintendent are unable to solve a probleminvolving the press department.Howard Reep is the senior buffer on the first shift in the buffingdepartment.Reep expedites and inspects the work of 15 employeesin the buffing department, and assigns these employees their workand the machines they work on. In addition he has the power topermit employees to change shifts and to initial timecards for em-ployees in his department who have worked the required hours butfailed to punch in.He checks production tickets turned in by theemployees on his shift in the buffing department and each week permitsone employee in his department to take time off.The record alsoindicates that the employees in the buffing department on the firstshift consider Reep to be their boss.Guy Testerman is the senior millman on the third shift in the mill-ing and calendar department in which there are 22 employees. Tester-man assigns work to these 22 employees, gives them instructions,trains new employees, and generally expedites the milling process.Wayne Crawley is the senior pressman on the third shift in thepress department in which there are 10 employees. Crawley's dutiesand powers are the same as Earl Baker's, senior pressman on the firstshift.Abraham Thieman is the senior buffer on the last half of the secondand all of the third shift.Each shift has 10 employees.Thiemanexpedites work in the buffing department by issuing orders to theemployees referred to above.He also checks over production reportsturned in by the buffers to see that they have done the work indicatedon their reports.He was characterized by one of the employee wit-nesses asthe night supervisor in the buffing department, but he deniedthis.The above circumstances, including the abnormally high ratio ofemployees to supervisors that would exist if these seniors were notfound to be supervisors,' lead us to conclude that they possess theauthority responsibly to direct the work of employees under them.a Pearl Packing Co.,116 NLRB 1489,1491;Magnode Products,Inc.,124 NLRB 596(shift leaders). 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that they are supervisors within the meaning ofthe Act and we shall exclude them from the unit hereinafter foundappropriate.The remaining employees in dispute are compounder Herring,solecutterAnderson, expediter Carper, warehouseman Stouton, andlaboratory assistants Alder and Levine.All but Stouton receivedbonuses in 1959 ranging from $150 to a figure substantially in excessof $500, but only Carper, Alder, and Levine receive sick leave.Walter Herring is a compounder on the second shift in the com-pounding department which runs from 6:30 p.m. to 4:30 a.m.Her-ring is not classified as a senior.There is no third shift in this depart-ment and there are approximately eight employees on the second shift.Herring is paid at the rate of $1.55 per hour, 10 cents more per hourthan Cloude, the senior compounder on the first shift, whom we findto be a supervisor, and received an equivalent bonus in 1959.Weshall permit Herring to vote subject to challenge inasmuch as therecord is insufficient to establish his supervisory authority.Agnes Anderson is classified as a solecutter and packer in the cuttingand packing department. She correlates and inspects the work of 22employees and assigns work to be performed. In addition she initialsemployees' timecards and assigns lunch hours.She is paid at therate of $1.25 per hour, 5 cents more than the next highest paid em-ployee in her department.We find she responsibly directs the workof these 22 employees and accordingly exclude her.'Howard Carper is an expediter in quality control. The Petitionercontends he is either a supervisor or a managerial employee.Gen-erally he attempts to see that the production schedule is followed andthat particular orders are given special attention as to priority andquality.In addition, he inspects finished stock for quality anddensity.He has a desk in the plant superintendent's office and is paid$145 per week. From the record, however, it does not appear thatCarper has an effective voice in management, nor is he in a position toformulate and determine corporate policy.Accordingly we find he isnot a managerial employee.'As it appears that he spends the majorportion of his time in the plant performing the usual duties of hisclassification under plant supervision, we find he is essentially a plantclerical rather than a supervisor and accordingly include him.i'Arie Stouton is a warehouseman who the Petitioner contends is asupervisor.His duties entail the separation and movement of ma-terial in the warehouse and at times he helps out in the packing andwaste materials department.He is paid 5 cents less per hour thananother warehouseman who is not in dispute. As there is no evidence88eePearl Packing Go,supra; Magnode Products,supra.e SeeKstsap County Automobile Dealers Association,124 NLRB933; see alsoPioneerHolding Co.,126 NLRB 956.11 SeeGeneral ElectricCo., 127 NLRB919;Kellogg Switchboard and Supply Co.,127NLRB64;Litton Industries of Maryland Inc.,125 NLRB 722. MAYBEE STONECOMPANY487in the record that he responsibly directs the work of employees, or has.any other indicia of supervisory authority, we find he is not a super-visor and accordingly include him.Joseph Alder and Gilbert Levine are both laboratory assistants to,the plant chemist.The Petitioner contends they are either super-visors, managerial employees, or professional or technical employees.The record will clearly not support a finding that Levine and Alderare either supervisors or managerial employees as there is no evidence-that they regularly 11 responsibly direct the work of employees, or thateither of them has an effective voice in management, or is in a positionto formulate and determine corporate policy.However, both of themperform tests on the Employer's products, which tests the Employer-characterizes as routine, as well as test and makeup formulas. Inaddition they are required to check on the Employer's productthrough every stage of the operation.The record does not indicatespecifically what these tests are or what training is required to do thework.Both are college graduates and Alder attended medical school..Alder who is an expert on color is paid $170 and Levine $120 perweek.We shall permit them to vote subject to challenge inasmuch as.the record is insufficient to establish that they are either professionalor technical employees.Accordingly we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees of the Employer at its.Baltimore, Maryland, plant, including plant clerical employees, lab-oratory helpers, expediter Carper, and warehouseman Stouton, but.excluding all office clerical and technical employees, professional em-ployees, seniors, solecutter Anderson, guards, and supervisors as de--fined in the Act.[Text of Direction of Election omitted from publication.]n There was testimony that Levine"sometimes"directs employees in solecutting insconnection with samples for the sales department.Maybee Stone Company,PetitionerandInternational Union ofOperating Engineers,AFL-CIO,Local 324 and Truck Drivers:Union Local No. 164, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers.of America.Case No. 7-RM-316. October 08, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National Labor-RelationsAct, a hearing was held before Jon P. Desenberg, hearing129 NLRB No. 56.